Citation Nr: 0916572	
Decision Date: 05/04/09    Archive Date: 05/12/09	

DOCKET NO.  04-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right (major) shoulder. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the cervical spine. 

3.  Entitlement to an evaluation in excess of 10 percent for 
right wrist strain. 

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee. 

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of left ankle injury. 

6.  Entitlement to an evaluation in excess of 30 percent for 
cluster headaches. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis with patellofemoral syndrome and 
chondromalacia of the right knee. 

8.  Entitlement to an initial compensable evaluation for 
hypertension. 

9.  Entitlement to an initial compensable evaluation for 
nonalcoholic steatohepatitis.


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2000, August 2002, April 2003, April 
2006, November 2007, and February 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was previously before the Board in May 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

Upon review of this case, it would appear that the appellant 
has chosen not to perfect his appeal as to the issue of an 
effective date earlier than April 28, 2005 for the assignment 
of a 30 percent evaluation for service-connected cluster 
headaches.  Accordingly, that issue is not currently before 
the Board.  

The issue of entitlement to an increased evaluation for 
service-connected cluster headaches is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease of the right (major) shoulder is presently 
characterized by limited forward flexion from 0 to 
160 degrees, limited abduction from 0 to 140 degrees, full 
internal rotation to 90 degrees, and limited external 
rotation to 70 degrees, accompanied by pain, but with no 
evidence of ankylosis of the scapulohumeral joint, or of a 
limitation of right arm motion to 25 degrees from the 
Veteran's side.

2.  The Veteran's service-connected degenerative changes of 
the cervical spine are presently characterized by full 
flexion to 45 degrees, full extension to 45 degrees, full 
lateroflexion to 45 degrees bilaterally, and limited rotation 
to 60 degrees bilaterally, accompanied by pain, but with no 
evidence of ankylosis or incapacitating episodes.

3.  The Veteran's service-connected right (major) wrist 
strain is presently characterized by a full range of motion, 
with 80 degrees' flexion, 70 degrees' extension, 45 degrees' 
ulnar deviation, and 20 degrees of radial deviation, with 
complaints of pain, but no evidence of ankylosis.

4.  The Veteran's service-connected osteoarthritis with 
patellofemoral syndrome and chondromalacia of the right knee 
is productive of no greater than slight impairment, as 
characterized by limited flexion to 120 degrees, and full (0 
degrees) extension, accompanied by pain, but with no evidence 
of instability, subluxation, or varus or valgus stress, and 
no ankylosis.

5.  The Veteran's service-connected degenerative changes of 
the left knee are currently productive of no more than slight 
impairment, as characterized by limited flexion to 
120 degrees, and full (0 degrees) extension, accompanied by 
pain, but with no evidence of instability, subluxation, or 
varus or valgus stress, and no ankylosis.

6.  The Veteran's service-connected residuals of left ankle 
injury are currently productive of no more than moderate 
impairment, as characterized by a full range of motion with 
20 degrees' dorsiflexion and 45 degrees' plantar flexion, 
accompanied by pain, but no evidence of ankylosis.

7.  The Veteran's service-connected hypertension is presently 
characterized by systolic pressures of predominantly less 
than 160, with diastolic pressures of predominantly less than 
95 and a need for continuous medication, which the Veteran is 
not currently taking.

8.  The Veteran's service-connected nonalcoholic 
steatohepatitis is at present essentially asymptomatic, with 
no evidence of liver disease, or intermittent fatigue, 
malaise, anorexia, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease of the right (major) shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5003, 5201 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and 
Part 4, Codes 5003, 5242 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for right wrist strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5215 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis with patellofemoral syndrome and 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5003, 5257, 5260, 5261 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5003, 5257, 5260, 5261 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for the residuals of left ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5003, 5271 (2008).

7.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, 4.104, and Part 4, Code 7101 (2008).

8.  The criteria for an initial compensable evaluation for 
nonalcoholic steatohepatitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.31, 4.114, and Part 4, Code 
7345 (effective prior and subsequent to July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private treatment records and examination reports, 
and various statements by the Veteran's family members.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Legal Criteria - General

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where, as in the case of increased evaluations for service-
connected osteoarthritis with patellofemoral syndrome and 
chondromalacia of the right knee, hypertension, and 
nonalcoholic steatohepatitis, an appeal stems from an initial 
rating, VA must frame and consider the issues as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of February 2008, 
service connection and a noncompensable evaluation for 
nonalcoholic steatohepatitis was granted effective from 
September 11, 2000, the date of receipt of the Veteran's 
original claim for service connection.  That same rating 
decision granted service connection (and a 10 percent 
evaluation) for osteoarthritis with patellofemoral syndrome 
and chondromalacia of the right knee, and hypertension 
(assigned a noncompensable evaluation) effective from 
September 20, 2005, the date of receipt of the Veteran's 
claims for increase.  The Veteran voiced his disagreement 
with the assignment of those respective evaluations, and the 
current appeal ensured.

With regard to the other claims, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

Pursuant to applicable law and regulation, degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of a specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a 
and Part 4, Code 5003 (2008).

Disability evaluations is in the ability of the body to 
function as a whole, and an evaluation is based upon lack of 
usefulness.  38 C.F.R. § 4.10.  The elements to be considered 
primarily include the reduction in the joint's normal 
excursion of movement on different planes in conjunction with 
factors such as less or more movement than normal, weakened 
movement, incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.   38 C.F.R. § 4.40.  The United States Court of 
Appeals for Veterans Claims (Court) has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
However, the Court has held that for the Diagnostic Code not 
predicated solely on loss of motion, 38 C.F.R. § 4.40 and 
4.45, with respect to pain, do not apply to the application 
of its evaluative criteria.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2008).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2008).

Analysis

Degenerative joint disease of the right (major) shoulder

As regards the Veteran's claim for an increased evaluation 
for service-connected degenerative joint disease of the right 
(major) shoulder, the Board notes that, at the time of a VA 
medical examination in August 2005, the Veteran complained of 
a sharp pain along the clavicular area, which flared up 
approximately two times per week.  According to the Veteran, 
he got some relief from this pain by resting his arm at his 
side.  Further noted was that the Veteran did not take any 
medication for his service-connected right shoulder 
disability.  Nor did he wear a brace for alleviation of his 
discomfort.  According to the Veteran, his right shoulder 
condition did not interfere with his regular occupation.

On physical examination, the Veteran's right shoulder showed 
no evidence of any weakness or tenderness.  Nor was there any 
evidence of atrophy of the shoulder muscles.  Active and 
passive range of motion showed elevation to 76 degrees, with 
pain in the range from 70 to 76 degrees, accompanied by 
impaired endurance, but with no weakened movement.  Abduction 
was to 65 degrees, with painful motion in the range from 60 
to 65 degrees, in conjunction with some impairment of 
endurance and weakened movement.  Internal rotation was to 72 
degrees, with pain at the end of motion, while external 
rotation was to 80 degrees, once more with pain at the end of 
motion.  Following repeated testing with a 5-pound weight, 
the veteran exhibited painful motion on elevation at 70 
degrees, with an additional 6 degree loss of elevation due to 
pain.  Abduction showed pain at 60 degrees, with an 
additional 5 degree loss of abduction due to painful motion 
accompanied by impaired endurance, but with no weakened 
movement.  Both internal and external rotation remained the 
same, with no evidence of any impaired endurance, and no 
weakened movement.

Radiographic studies of the Veteran's right shoulder showed 
evidence of mild lateral downsloping of the acromion, though 
without subluxation of the acromioclavicular joint.  Also 
noted were two small radio-dense foci, which, it was felt, 
might represent calcification superior to the glenoid.  

On subsequent VA medical examination in January 2008, which 
examination, it should be noted, involved a full review of 
the Veteran's claims folder, the Veteran claimed that his 
right shoulder was "much better."  According to the 
Veteran, he experienced only occasional mild flares of 
shoulder pain when lifting heavy objects.  Also noted was 
that the Veteran had undergone no surgery, and did not wear 
any brace.  When questioned, the Veteran indicated that he 
had experienced no recurrences of dislocations, though he 
felt as if his shoulder was weak, and might dislocate were he 
to "push it."  While according to the Veteran, his right 
shoulder affected his daily routine, it did not affect his 
work.

On physical examination of the Veteran's right shoulder, 
range of motion measurements showed limited abduction from 0 
to 140 degrees, with forward flexion from 0 to 160 degrees, 
full internal rotation to 90 degrees, and limited external 
rotation to 70 degrees.  Limitation of range of motion was 
due to pain, though following repetitive motion, there was no 
further loss of motion.  Radiographic studies of the 
Veteran's right shoulder showed no evidence of any 
degenerative changes of the glenohumeral joint.  The humeral 
head minimally overlapped the inferior prominent, and the 
acromioclavicular joint was minimally to very mildly 
narrowed, with osteophytes at the distal acromion.  At the 
time of evaluation, no interosseous lesion or radiopaque 
foreign body was in evidence.  The pertinent diagnosis noted 
was of right shoulder dislocation with decreased range of 
motion, as noted, on examination, as due to painful motion, 
with no further loss of range of motion due to weakness, 
fatigue, incoordination, or instability.

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected degenerative joint disease 
of the right (major) shoulder is warranted where there is 
evidence of a limitation of arm motion to midway between the 
side and shoulder level.  A 40 percent evaluation, under 
those same laws and regulations, requires demonstrated 
evidence of a limitation of arm motion to within 25 degrees 
from the side, or of intermediate ankylosis of the 
scapulohumeral articulation between favorable and 
unfavorable.  38 C.F.R. § 4.71a and Part 4, Codes 5200, 5201 
(2008).  

However, as is clear from the above, the Veteran's service-
connected right shoulder disability displays none of the 
aforementioned characteristics.  In point of fact, there is 
no indication that, as a result of the Veteran's service-
connected degenerative joint disease of the right shoulder, 
he experiences a limitation of right arm motion to within 25 
degrees from the side.  Nor is there any evidence, based on 
recent findings, of ankylosis of the scapulohumeral 
articulation.  Under the circumstances, the assignment of a 
rating in excess of 30 percent evaluation for the Veteran's 
service-connected degenerative joint disease of the right 
(major) shoulder is not warranted.  The evidence weighs 
against the Veteran's claim.

Degenerative changes of the cervical spine

Turning to the issue of an increased rating for service-
connected degenerative changes of the cervical spine, the 
Board notes that, at the time of a VA medical examination in 
August 2005, the Veteran complained of daily neck pain, which 
was increased by bending, or by turning his head left or 
right or up and down.  According to the Veteran, his cervical 
spine pain typically would "flare up" approximately two 
days per week, lasting for two hours.  When questioned, the 
Veteran indicated that he achieved some relief by taking a 
muscle relaxant.  Also noted was that the Veteran did not 
currently utilize a neck brace.  According to the Veteran, 
his neck pain interfered with his regular occupation, to the 
extent that he needed a special chair at work.

On physical examination, the Veteran's cervical spine showed 
no evidence of any spasms or tenderness.  Active range of 
motion showed forward flexion to 55 degrees, with pain on the 
right side of the Veteran's neck.  Extension was to 
35 degrees, with pain at the back of the neck, while rotation 
to the left and right was to 25 degrees, with pain on both 
the left and right sides of the neck.  Lateral bending was to 
30 degrees on both the right and left.  Following repeated 
testing, the Veteran exhibited painful motion at 55 degrees 
of flexion (at the end of motion), as well as at 35 degrees' 
extension (once again, at the end of motion), as well as on 
rotation and lateral bending to the left and right.  
Significantly, at the time of examination, there was no 
evidence of any fatigue, impaired endurance, or weakened 
movement.  Radiographic studies of the cervical spine showed 
some straightening of cervical lordosis, in conjunction with 
minimal posterior subluxation of the sixth cervical vertebra 
on the seventh cervical vertebra, and spondylosis anteriorly 
at the levels of the 4th and 5th and 5th and 6th cervical 
vertebrae, though with no evidence of any facet dislocation.  

On subsequent VA medical examination in January 2008, which 
examination, as previously noted, involved a full review of 
the Veteran's claims folder, the Veteran complained of 
progressive pain and symptoms which affected his daily 
routine, to the extent that he now found it necessary to 
sleep with eight pillows in order to keep his pain "under 
control."  However, according to the Veteran, he had 
received no surgery or shots for his service-connected 
cervical spine disability.  While in the past, he had worn a 
cervical brace, he no longer utilized a brace for his 
cervical spine.  According to the Veteran, his cervical spine 
disability did not affect his work.  Nor did he experience 
any radicular symptoms in his upper extremities.

On physical examination of the Veteran's cervical spine, 
range of motion measurements showed full flexion to 45 
degrees, as well as full extension to 45 degrees, with full 
lateroflexion to 45 degrees in both directions, and limited 
rotation to 60 degrees in both directions.  Noted at the time 
of examination was that any limitation in range of motion was 
due to pain.  However, following repetitive motion exercises, 
there was no evidence of any further loss of motion.  
Radiographic studies of the Veteran's cervical spine showed 
evidence of mild disc space narrowing at the levels of the 
4th and 5th and 5th and 6th cervical vertebrae, in conjunction 
with moderate anterior spondylosis.  Also noted was some 
straightening of the normal cervical lordosis which, it was 
felt, might be secondary to positioning or spasm.  
Significantly, there was no evidence of any soft tissue 
masses.  Nor was there any evidence of fracture subluxations.  
The pertinent diagnosis noted was of cervical spine 
degenerative arthritis, with limited rotation due to painful 
motion, but no further loss of range of motion due to 
weakness, fatigue, incoordination, or instability.

Pursuant to applicable law and regulation, the 20 percent 
evaluation currently in effect for the Veteran's service-
connected degenerative changes of the cervical spine 
contemplates the presence of forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees, or a combined range of motion of the cervical spine 
not greater than 170 degrees.  A 20 percent evaluation is, 
similarly, in order where there is evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the previous 12-month period.  A 
30 percent evaluation, under those same laws and regulations, 
would require demonstrated evidence of forward flexion of the 
cervical spine to 15 degrees or less, and/or favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a 
and Part 4, Code 5242 (2008).

However, as is clear from the above, there is no evidence 
that, as a result of the Veteran's service-connected 
degenerative changes of the cervical spine, he experiences 
forward flexion of the cervical spine to 15 degrees or less.  
Nor is there evidence of favorable ankylosis of the entire 
cervical spine, or of incapacitating episodes.  
Significantly, and as noted above, as of the time of a recent 
VA examination in January 2008, the Veteran exhibited full 
flexion and extension of the cervical spine, as well as full 
lateroflexion in both directions.  Under the circumstances, 
the Board finds that a rating no higher than the 20 percent 
evaluation currently in effect for the Veteran's service-
connected degenerative changes of the cervical spine is 
appropriate.  The evidence weighs against the claim and the 
claim is denied.

Right wrist strain

As regards the Veteran's claim for an increased evaluation 
for service-connected right wrist strain, the Board notes 
that, at the time of the aforementioned VA medical 
examination in August 2005, the Veteran complained of pain on 
a daily basis.  However, according to the Veteran, he did not 
wear a brace for his service-connected right wrist 
disability.  When questioned, the Veteran indicated that his 
right wrist strain did, in fact, interfere with his regular 
occupation, in that, when he typed, his pain became worse.  
Also noted was that the Veteran was unable to hold heavy 
objects for any period of time due to increased pain.

On physical examination, there was no evidence of any 
tenderness, redness, or deformity of the Veteran's right 
wrist.  Active and passive range of motion showed 
dorsiflexion to 65 degrees, with pain in the range from 50 to 
65 degrees, and palmar flexion to 45 degrees, accompanied by 
pain in the range from 30 to 40 degrees.  Radial deviation 
was to 15 degrees, with pain at the end of motion, while 
ulnar deviation was to 20 degrees, once again with pain at 
the end of motion.  Following repeated testing, the Veteran 
exhibited painful motion at 50 degrees of dorsiflexion, 
representing an additional 15 degree loss due to painful 
motion, though with no impaired endurance, and no weakened 
movement.  Palmar flexion produced pain at 30 degrees, with 
an additional 10 degree loss of flexion, once again due to 
painful motion, though with no impaired endurance or weakened 
movement.  Radial and ulnar deviation remained the same with 
repetitive movement, once again with no impaired endurance 
and no weakened movement.  Radiographic studies of the 
Veteran's right wrist showed some probable mild plus ulnar 
variance, though with no wrist chondrocalcinosis, and no 
focal osseous lesions.  The pertinent diagnosis noted was 
right wrist, status post strain with limited motion, and mild 
plus ulnar variance.

At the time of a more recent VA medical examination in 
January 2008, the Veteran complained of pain on the dorsum of 
his right wrist when he typed.  Also noted were problems when 
utilizing a screwdriver.  According to the Veteran, his right 
wrist pain would become better with rest.  While in the past, 
the Veteran had worn a brace for his right wrist, he did not 
currently utilize such a device.  Moreover, the Veteran's 
right wrist pain did not affect his work.

On physical examination, the Veteran's right wrist showed a 
full range of motion, with 70 degrees of extension, 80 
degrees of flexion, 45 degrees of ulnar deviation, and 20 
degrees of radial deviation.  Following repetitive motion, 
there was no evidence of any loss of range of motion.  
Radiographic studies of the Veteran's right wrist showed 
evidence of subchondral sclerotic changes involving the 
distal radius at the level of the radiocarpal articulation 
compatible with osteoarthritic changes.  Also noted were bony 
proliferative changes along the articulating aspect of the 
distal radius and ulna, though with no significant change 
when compared to prior radiographic studies.  The pertinent 
diagnosis noted at the time of examination was of right wrist 
bursitis, with a full range of motion, and no loss of range 
of motion due to pain, weakness, fatigue, incoordination, or 
instability.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected right (major) 
wrist strain where there is evidence of a limitation of 
dorsiflexion to less than 15 degrees, or of palmar flexion to 
in line with the forearm.  In order to warrant an increased, 
which is to say, 30 percent evaluation, there would need to 
be demonstrated the presence of favorable ankylosis of the 
Veteran's right wrist in 20 to 30 degrees of dorsiflexion.  
38 C.F.R. § 4.71a and Part 4, Codes 5214, 5215 (2008).  
However, as is clear from the above, the Veteran demonstrates 
no such limitation of motion of his service-connected right 
wrist.  In point of fact, and as noted above, as of the time 
of a recent VA examination in January 2008, the Veteran's 
right wrist exhibited a full range of motion, with no 
evidence of weakness, fatigue, incoordination, or 
instability.  Under the circumstances, the 10 percent 
evaluation currently in effect for the Veteran's service-
connected right wrist strain is appropriate, and an increased 
rating is not warranted.

Right and left knee disabilities

Turning to the issues of increased evaluations for the 
Veteran's service-connected right and left knee disabilities, 
the Board notes that, as of the time of the aforementioned VA 
medical examination in August 2005, the Veteran complained of 
daily knee pain which was increased by sitting down for an 
extended period of time, as well as by running, walking up 
hills, and going up and down stairs.  According to the 
Veteran, his left knee typically flared approximately four 
times per week, lasting from about two hours to a full day.  
However, at present, the Veteran did not utilize any brace 
for his service-connected left knee disability.  Nor did his 
left knee interfere with his regular occupation.  

On physical examination, the Veteran's left knee showed no 
evidence of any tenderness or deformity.  Active and passive 
range of motion measurements showed extension to flexion from 
0 to 115 degrees, with pain in the range from 80 to 
115 degrees.  Following repeated squatting, the Veteran 
exhibited painful motion at 80 degrees of flexion, an 
additional 35 degree loss of flexion due to pain, though with 
no instability, impaired endurance, or weakened movement.  
Radiographic studies of the Veteran's left knee showed 
evidence of dorsal spurs at the superior and inferior poles 
of the patella, though with no effusion.  Also noted was some 
minimal spurring at the medial and lateral tibial joint 
margins, in conjunction with mild narrowing of the medial 
compartment.  

On subsequent VA examination in January 2008, the Veteran 
complained of bilateral progressive knee pain, which was 
constant, but which flared on a daily basis were the Veteran 
to sit for a prolonged period of time, or to run for more 
than three minutes.  According to the Veteran, his knee pain 
improved with rest and medication.  While in the past, the 
veteran had worn a brace, he did not currently utilize any 
form of prosthetic device for either knee.  Nor had he ever 
required any ambulatory assistive device.  When questioned, 
the Veteran indicated that he occasionally missed work due to 
knee pain, and that his knee problems affected his daily 
routine in that he could no longer run.

On physical examination, range of motion measurements showed 
full extension of both knees, with limited flexion from 0 to 
120 degrees bilaterally due to pain.  Following repetitive 
motion, there was no evidence of any further decrease in 
range of motion.  At the time of examination, the drawer sign 
was negative, and there was no evidence of any instability, 
or subluxation of varus or valgus stress bilaterally.  
Radiographic studies of the Veteran's right knee showed 
evidence of progressive spurring of the tibial spines, as 
well as marginal patellar osteophyte formation, though with 
no effusion, and no intrinsic osseous abnormality.  Similar 
studies of the Veteran's left knee showed no significant 
changes since August of 2005, with mild tibial spine and 
patellofemoral spurring, but with no joint space narrowing, 
and no effusion.  The pertinent diagnosis noted was bilateral 
knee arthritis. 

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected knee disability 
where there is evidence of slight impairment, with recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
is similarly warranted where there is evidence of a 
limitation of extension to 10 degrees, or a limitation of 
flexion to 45 degrees.  In order to warrant an increased, 
which is to say, 20 percent evaluation, there would need to 
be demonstrated the presence of moderate knee impairment, or, 
in the alternative, a limitation of extension to 15 degrees, 
and/or a limitation of flexion to 30 degrees.  38 C.F.R. 
§ 4.71a and Part 4, Codes 5257, 5260, 5261 (2008).

Based on the aforementioned, the Board is of the opinion that 
the respective 10 percent evaluations currently in effect for 
the Veteran's service-connected right and left knee 
disabilities are appropriate, and that increased ratings are 
not warranted.  This is particularly the case given the fact 
that, at the time of the aforementioned VA examination in 
August 2005, the Veteran exhibited flexion from 0 to 115 
degrees, while on subsequent examination in January 2008, 
that same measurement was from 0 to 120 degrees.  Under the 
circumstances, and even when considering the Veteran's 
complaints of pain, the Board is of the opinion that the 
Veteran currently experiences no more than slight impairment 
of his right and/or left knees, and that an increased rating 
is not warranted.

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997), and 
VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings 
for a knee disability.  However, based on a review of the 
entire evidence of record, such multiple ratings are not for 
application in this case.  More specifically, there is no 
evidence that the Veteran has in the past or currently 
suffers from both arthritis and instability of either knee 
sufficient to warrant the assignment of separate ratings.  
See also 38 C.F.R. § 4.71, Diagnostic Code 5257.  Nor is 
there evidence of compensable limitations of flexion and 
extension sufficient to warrant the assignment of separate 
ratings under Diagnostic Codes 5260, 5261.  See VAOPGCPREC 9-
2004 (September 17, 2004).

Residuals of left ankle injury

Regarding the Veteran's claim for an increased evaluation for 
the service-connected residuals of left ankle injury, the 
Board notes that, at the time of a VA medical examination in 
August 2005, the Veteran complained of pain and stiffness 
when he arose from bed, such that he found it necessary to 
"take a few minutes" before he could walk around.  
According to the Veteran, his pain was present "every day," 
and was somewhat increased by applying pressure to the ankle, 
going up and down steps, trying to lift something heavy, and 
pushing and/or pulling.  Reportedly, the Veteran's left ankle 
disability did affect his regular occupation, in that, on 
those occasions when he found it necessary to "go out to the 
field," he had to engage in squatting, bending, and lifting 
objects which was somewhat difficult due to pain in his 
ankle.  

On physical examination, the Veteran's left ankle showed no 
evidence of any tenderness, swelling or deformity.  Active 
and passive range of motion measurements showed dorsiflexion 
to 20 degrees with some pain, with plantar flexion to 45 
degrees, with no associated pain.  Following repeated motion, 
the Veteran exhibited painful motion at 20 degrees of 
dorsiflexion, which is to say, at the end of motion, with no 
evidence of any pain at 45 degrees of plantar flexion, and no 
impaired endurance, instability, or weakened movement.  The 
pertinent diagnosis noted was status post injury to the left 
ankle, with no limitation of motion, and with small calcific 
or bony densities dorsal to the talus in conjunction with 
irregularity of the medial malleolus and medial margin of the 
talus on X-ray.

On subsequent VA examination in January 2008, the Veteran 
indicated that his ankle felt unstable, as though he could 
"resprain it" at any time, though that had no occurred.  
According to the Veteran, while he had worn an ankle brace 
occasionally in the past, he no longer found such a 
prosthetic device necessary.  Nor had he ever required any 
ambulatory assistive device.  When questioned, the Veteran 
indicated that his left ankle disability did affect his daily 
routine, in that he found it necessary to limits his running, 
and could not engage in sports.  

On physical examination, the Veteran's left ankle showed a 
full range of motion, with 20 degrees of dorsiflexion and 25 
degrees of plantar flexion.  Following repetitive motion, 
there was no loss of any range of motion of the Veteran's 
left ankle.  Radiographic studies of the Veteran's left ankle 
showed evidence of small dorsal talonavicular osteophytes, 
though with an unremarkable subtalar joint and calcaneus, and 
normal ankle mortis alignment.  There was evidence of mild 
degenerative joint disease the mediotibial talar joint, as 
well as a mild tibial cortical irregularity at the distal 
tibia fibular interosseous ligament, with no significant 
interval change.  

The 10 percent evaluation currently in effect for the 
Veteran's service-connected left ankle disability 
contemplates the presence of a moderate limitation of motion 
of that ankle.  In order to warrant an increased, which is to 
say 20 percent evaluation, there would need to be 
demonstrated the presence of marked limitation of motion of 
the left ankle.  A 20 percent evaluation would, similarly, be 
indicated were there to be evidence of ankylosis of the left 
ankle in plantar flexion less than 30 degrees.  38 C.F.R. 
§ 4.71a and Part 4, Codes 5270, 5271 (West 2002).  However, 
as is clear from the above, the Veteran currently exhibits 
none of the aforementioned characteristics.  In point of 
fact, as of the time of the aforementioned VA examination in 
January 2008, the Veteran's left ankle displayed a full range 
of motion.  Moreover, at no time during the course of the 
current appeal has the Veteran's left ankle showed any 
evidence of ankylosis.  Under the circumstances, the Board is 
of the opinion that the 10 percent evaluation currently in 
effect for the Veteran's service-connected residuals of left 
ankle injury is appropriate, and an increased rating is not 
warranted.



Hypertension

As regards the issue of an initial compensable evaluation for 
service-connected hypertension, the Board notes that, at the 
time of the aforementioned VA medical examination in August 
2005, the Veteran was reported to be receiving prescription 
medication for control of his hypertension.  Significantly, 
during the course of private outpatient treatment in April 
2005, the Veteran's blood pressure was 158/94, while 
approximately one month later, his blood pressure was 138/88.  

During the course of VA outpatient treatment in October 2005, 
the Veteran stated that he had been monitoring his blood 
pressure through his private physician.  Also noted was that 
the Veteran was receiving medication for his blood pressure, 
with the result that it was currently "under control."  On 
physical examination at that time, the Veteran's blood 
pressure was 155/78.  The pertinent diagnosis noted was 
hypertension, with a notation that the Veteran's blood 
pressure was "high on recheck," and that he should continue 
his medication.

As of the time of a VA medical examination in January 2008, 
it was noted that the Veteran had been on medication for 
control of his blood pressure for the past two years, but had 
not been taking that medication "because he did not like the 
way it made him feel."  According to the examiner, the 
Veteran was currently not taking any medication for control 
of his blood pressure.  On physical examination, serial blood 
pressures were 150/90 times 3, with a heart rate of 90.  The 
pertinent diagnosis noted was hypertension, with a good 
functional capacity at 7 to 10 metabolic equivalent of tasks 
(METs).

Pursuant to applicable law and regulation, a 10 percent 
evaluation for service-connected hypertension is warranted 
where there is diastolic pressure of predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
10 percent evaluation, is, similarly, warranted as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm, or greater; and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Part 4, Code 
7101 (2008).

As is clear from the above, the Veteran's service-connected 
hypertension is no more than noncompensably disabling.  This 
is particularly the case given that the Veteran's systolic 
pressures have ranged from 138 to 158, while his diastolic 
pressures have ranged from 78 to 94.  At no time has the 
Veteran been shown to exhibit systolic or diastolic pressure 
sufficient to warrant the assignment of a compensable 
evaluation.  Moreover, while the Veteran has been prescribed 
medication for control of his hypertension, his diastolic 
pressures have not been predominantly 100 or more.  Nor has 
his systolic pressures been predominantly 160 or more.  Under 
the circumstances, the noncompensable evaluation currently in 
effect is appropriate, and an increased rating is not 
warranted.

Nonalcoholic steatohepatitis

Finally, turning to the issue of an initial compensable 
evaluation for nonalcoholic steatohepatitis, the Board notes 
that, at the time of a VA general medical examination in June 
2000, the veteran indicated that, in the past, his liver 
function studies had been "elevated."  A review of the 
Veteran's record conducted at that time showed an elevation 
of transaminases and LDH, with a normal GGT and alkaline 
phosphatase.  Significantly, at the time of examination, 
there was no history of either jaundice or hepatitis.  The 
pertinent diagnosis noted was elevated transaminases enzymes, 
with insufficient evidence for a diagnosis of chronic 
pathological condition.  Also noted was that it was 
"unlikely" that the Veteran's isolated elevation of 
transaminases with a normal GGT was indicative of any liver 
disease.

VA outpatient treatment records dated in December 2000 and 
July 2001 were significant for a diagnosis of a presumed 
fatty liver.

A private abdominal ultrasound examination conducted in June 
2003 yielded a clinical impression of fatty infiltration of 
the liver.  

In correspondence of July 2003, a private physician wrote 
that a previous ultrasonic workup had shown evidence of a 
diffuse increase in echo texture most consistent with fatty 
infiltration.  Further noted was that, at surgery, the 
Veteran was observed to have a slightly enlarged liver on 
gross inspection.  However, the surface and color of the 
Veteran's liver were normal, and the veteran showed no 
evidence of any previous symptoms.

In correspondence of mid-November 2003, a private physician's 
assistant wrote that the Veteran had a history of elevated 
liver function studies, for which he was being followed.

At the time of a VA medical examination in December 2003, it 
was noted that the Veteran's service medical records and 
claims folder were both available, and had been reviewed.  
When questioned, the Veteran gave a history of elevated liver 
enzymes, for which he had previously undergone evaluation.  
However, the Veteran gave no history of exposure to 
hepatitis, such as illicit drugs, the sharing of needles, or 
blood transfusions.  Nor had there been any significant 
history of exposure to alcohol.  The pertinent diagnosis 
noted was elevation of chronic aminotransferase levels 
secondary to a fatty liver or hepatic steatosis.  

During the course of private outpatient treatment in June 
2005, it was noted that the Veteran's liver biopsy was not 
yet back, though a physician had informed him that "it was 
just fatty liver, and the biopsy looked fine."

At the time of a VA medical examination in January 2008, 
which examination involved a full review of the Veteran's 
claims file, it was noted that the Veteran's liver function 
test had been stable for the last several years, and that his 
hepatitis A, B, and C screens had been negative.  Reportedly, 
the Veteran had in the past undergone ultrasound evaluation, 
which showed a fatty liver.

On physical examination, the Veteran's abdomen was soft, 
nontender, and nondistended, with normoactive bowel sounds, 
and no evidence of any liver tenderness or 
hepatosplenomegaly.  The pertinent diagnosis noted was 
abnormal liver function test due to nonalcoholic 
steatohepatitis.

During the course of this appeal, specifically, on July 2, 
2001, there became effective new regulations for the 
evaluation of service-connected liver pathology.  Generally, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective prior 
to the effective date of the change.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) [overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) to the extent it 
held that where a law and regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should apply]; see also VAOPGCPREC 
7-2003 (November 19, 2003); VAOPGCPREC 3-2000 (April 10, 
2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2008).

Prior to July 2, 2001, a noncompensable evaluation was 
warranted where there was evidence of healed, nonsymptomatic 
infectious hepatitis.  A 10 percent evaluation, under those 
same laws and regulations, require demonstrated evidence of 
liver damage with mild gastrointestinal disturbance.  
38 C.F.R. § 4.115 and Part 4, Code 7345 (effective prior to 
July 2, 2001).

Under the schedular criteria which became effective July 2, 
2001, a noncompensable evaluation is warranted where there is 
evidence of nonsymptomatic chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bioduct disorders and 
hepatitis C).  A 10 percent evaluation, under those same laws 
and regulations, requires demonstrated evidence of 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 1 
week, but less than 2 weeks, during the past 12-month period.  
38 C.F.R. § 4.114 and Part 4, Code 7345 (effective July 2, 
2001).

As is clear from the above, the noncompensable evaluation 
currently in effect for the Veteran's service-connected 
nonalcoholic steatohepatitis is appropriate.  This is 
particularly the case given the fact that, while on a number 
of occasions, the Veteran has been described as having a 
"fatty" liver, there continues to exist no evidence of 
chronic liver disease.  Rather, the Veteran's nonalcoholic 
steatohepatitis is primarily characterized by abnormal liver 
function tests, with no evidence of any fatigue, malaise, 
anorexia, or incapacitating episodes characteristic of 
chronic liver disease.  Accordingly, the Veteran's claim for 
an increased (compensable) rating must be denied.

II.  Extraschedular Consideration

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  While it is true that, as a result of the 
aforementioned service-connected disabilities, the Veteran 
has experienced some interference with his employment, to 
date, there exists no evidence that, due exclusively to the 
aforementioned service-connected disabilities, he has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service.  

III.  VCAA

Finally, the Board notes that the Veterans Claim Assistance 
Act of 2000 (VCAA) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the Veteran and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in December 
2001, October 2003, June 2005, December 2005, March 2006, and 
June 2008.  More specifically, inasmuch as the Veteran's 
current claims for increased ratings for osteoarthritis with 
patellofemoral syndrome and chondromalacia of the right knee, 
hypertension, and nonalcoholic steatohepatitis arise from 
grants of service connection for those disabilities, the 
claims for service connection have been more than 
substantiated, they have been proven, thereby rendering 
additional 38 U.S.C.A. § 5103(a) notice no longer required, 
in particular, since the purpose the notice was intended to 
serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).

As to the Veteran's other claims for increased ratings, the 
Board notes that, for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by the aforementioned 
correspondence.  In those letters, VA informed the Veteran 
that, in order to substantiate his claims for increased 
ratings, he needed to show that his service-connected 
disabilities had undergone an increase in severity.  The 
Veteran was specifically apprised of the pertinent diagnostic 
codes in the August 2008 letter and the claims were 
readjudicated in the November 2008 Supplemental Statement of 
the Case.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  Additionally, neither the Veteran nor 
his representative has asserted any such error or prejudice.

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 30 percent for degenerative joint 
disease of the right (major) shoulder is denied.

An evaluation in excess of 20 percent for degenerative 
changes of the cervical spine is denied.

An evaluation in excess of 10 percent for right wrist strain 
is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the left knee is denied.

An evaluation in excess of 10 percent for the residuals of 
left ankle injury is denied.

An initial evaluation in excess of 10 percent for 
osteoarthritis with patellofemoral syndrome and 
chondromalacia of the right knee is denied.

An initial compensable evaluation for hypertension is denied.

An initial compensable evaluation for nonalcoholic 
steatohepatitis is denied.


REMAND

In addition to the above, the Veteran in this case seeks an 
increased evaluation for service-connected cluster headaches.  
In pertinent part, it is contended that current 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 30 percent schedular 
evaluation now assigned.

In that regard, a review of the record discloses that, at the 
time of the aforementioned VA medical examination in August 
2005, the Veteran complained of cluster headaches which came 
on "once a year," and which might last "from 2 to 3 months 
every day."  Significantly, during the course of VA 
outpatient treatment in October 2005, the Veteran stated that 
he was taking medication for prevention of his migraine 
headaches, but that he used this medication intermittently, 
inasmuch as, when he used it every day, it did not work very 
well.  According to the Veteran, in August and September, he 
had been having migraine headaches every day for a period of 
two weeks.

In March 2006, during the course of VA outpatient treatment, 
the Veteran complained that he was "up all night" with a 
headache, and that his pain was strongest in the right temple 
area.  Reportedly, as a result of his headaches, the Veteran 
had been having some difficulty keeping his right eye open.  
According to the Veteran, his headache had begun 
approximately 10 days earlier.  While he had used medication 
for alleviation of those headaches, due to the severity of 
his headaches, he had used "30 days worth" of medication 
over the course of one weekend.  The pertinent diagnosis 
noted was severe headache.

In correspondence of late March 2006, the Veteran's private 
physician wrote that the Veteran had been experiencing 
headaches since 1990.  Reportedly, these headaches appeared 
in clusters, and lasted anywhere from 6 to 8 weeks.  During a 
cluster period, the Veteran's headaches reportedly occurred 
from 2 to 3 times per day, and consisted of mild tingling, 
with pulsating pain over the right temporal and orbital 
regions, reaching a peak within a few minutes, at which time 
the pain was "10 on a scale of 10."  According to the 
Veteran's private physician, his headaches, if untreated, 
could last anywhere from 2 to 3 hours, and were invariably 
associated with conjunctival injection, tearing, and 
rhinorrhea.  

During the course of VA outpatient treatment in March 2007, 
the Veteran indicated that he had been experiencing migraine 
headaches 2 to 3 times a month.  

In correspondence of October 2007, the Veteran's private 
physician wrote that, during the cluster phase of the 
Veteran's headaches, he experienced 2 to 3 headaches lasting 
anywhere from 15 minutes up to 2 hours.  These headaches were 
described as an intense pain in the right retro-orbital 
region associated with rhinorrhea and conjunctival injection.

Significantly, at the time of a recent VA medical examination 
in January 2008, the Veteran complained of right-sided severe 
cluster migraine headaches associated with photophobia and 
nausea.  While the Veteran experienced no vomiting, his 
headaches were reportedly incapacitating, resulting in his 
missing work.  Also noted was that the Veteran's headaches 
tended to occur approximately three times per month, lasting 
anywhere from 2 to 4 hours.

The Board notes that, pursuant to applicable law and 
regulation, the 30 percent evaluation now in effect 
contemplates the presence of migraine headaches characterized 
by prostrating attacks occurring on average once a month over 
a period of several months, while a 50 percent evaluation 
requires evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Based on the aforementioned, it is unclear 
to the Board at this time whether the Veteran's service-
connected cluster headaches are, in fact, 30 percent 
disabling, or, based on their frequency and severity, more 
appropriately evaluated as 50 percent disabling.  Under the 
circumstances, the Board is of the opinion that additional 
development in the form of a VA examination would be 
appropriate in this case.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2008, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded a 
VA neurologic examination in order to 
more accurately determine the current 
severity of his service-connected cluster 
headaches.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's service-connected cluster 
headaches are more accurately described 
as characteristic prostrating attacks 
occurring on an average once a month over 
the past several months, or as very 
frequent, completely prostrating and 
prolonged attacks resulting in severe 
economic inadaptability.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO/AMC should then review the 
Veteran's claim for an increased 
evaluation for service-connected cluster 
headaches.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in November 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


